On Motion for Rehearing.
Appellant in his motion for rehearing says that our holding is in conflict with *808the holding of the Commission of Appeals in the cases of Farmers’ & Mechanics’ National Bank v. Head, 7 S.W.2d 61, and Anderson v. Ladd, 131 Tex. 479, 115 S.W.2d 608, 609. We have again studied the opinions in the two cited cases and have again concluded that our holding in the instant case presents no conflict with them.
In Farmers' & Mechanics’ National Bank v. Head, supra, the court in discussing the subject of waiver of notice of dishonor, says [7 S.W.2d 63] : “The trae test is the intention of the indorser.” The facts were that after maturity of the note, the indorser had two conversations with the holder of the note in which he, the in-dorser, acknowledged his liability and promised to pay, but asked that the holder not press for payment at the time, since there was a mortgage securing the debt. The indorser requested that the security be sold and the proceeds credited to the note before he be required to pay. We agree with the Commission of Appeals that under the facts waiver of notice was indisputably established.
In Anderson v. Ladd, supra, Ladd and Martin were stockholders, officers, and directors of the Hub Company, an insolvent corporation. They were also in-dorsers on the corporation’s note. They knew both before and after maturity that the corporation could not pay. In writing and verbally Ladd plead for additional time to pay. Martin did so verbally. They tried to make such arrangements. After some negotiations the holder of the note refused to accede to the proposed arrangement for additional time for the in-dorsers to pay. These facts certainly established a waiver by Ladd and Martin of notice of dishonor.
But the facts in the instant case seem to us materially different. We think the evidence here, which we have presented in substance in our original opinion, is sufficient to support the trial court’s conclusions: “Defendant did not waive notice of dishonor either expressly or impliedly. The partial payment made by defendant on said note after maturity, as qualified and explained by the accompanying circumstances of his intent to be released from further liability by such payment, did not constitute a clear recognition of continued liability, was not reasonably such as to induce the conclusion that such waiver was intended, did not evidence a willingness of the indorser to be bound by the contract notwithstanding the laches of the holder, and did not constitute the use of words showing a clear intention to pay.”
The motion for rehearing is overruled.